Order affirmed, with ten dollars costs and disbursements. Memorandum: We construe the order as dismissing the complaint conditionaUy as to Raymond L. Bommer, as committee of the person and estate of Philip Beneditti, an incompetent, John J. Kane, as special guardian for Philip Beneditti, an incompetent, and Frank T. Hines, as administrator of the Veterans’ Administration, and not as to Ferdinand J. Bommer or Raymond L, Bommer individuaUy. All concur. (The order dismisses the complaint in an action for damages for fraud, false representation and conversion.) Present — Sears, P. J., Bdgcomb, Lewis, Cunningham and Taylor, JJ.